




 




       3500 S Wadsworth Blvd  Suite 405  Lakewood  Colorado  80235

       Switchboard +1 303 986 5135

       Facsimile +1 303 986 5136




         A member of the FirstRand Group

[bfgc_ex101001.jpg]








 

Standard Gold Corp.

897 Quail Run Drive

Grand Junction, CO 81505
United States of America

30 June 2016

 

Bullfrog Gold Corp.

897 Quail Run Drive

Grand Junction, CO 81505

United States of America

 

 

RMB Australia Holdings Limited

Level 15, 60 Castlereagh Street

Sydney, New South Wales 2000

Australia

 

 

RMB Resources Inc.

Suite 405

3500 Wadsworth Boulevard

Lakewood, CO 80235

United States of America

 




Dear Sirs




 

Standard Gold Corp., Bullfrog Gold Corp., RMB Australia Holdings Limited and RMB
Resources Inc. - Payout Letter




1

Background




We refer to:




(a)

the facility agreement dated as of 12 December 2012 between Standard Gold Corp.
(as Borrower), Bullfrog Gold Corp. (as Guarantor), RMB Australia Holdings
Limited (RMBAH) (as Financier) and RMB Resources Inc. (as Agent) (Facility
Agreement); and




(b)

the promissory note due 10 December 2014 granted by the Borrower in favour of
RMBAH (Promissory Note).




2

Definitions and interpretation




Unless otherwise specified, capitalised terms in this letter have the meaning
given to them under the Facility Agreement.




3

Payout of the Facility Agreement




(a)

The Guarantor has notified the Agent that on or before 15 July 2016 (Payout
Date), the Guarantor will:




(1)

pay in cash to [the Agent][RMBAH] US$250,000 (RMBAH Payout Amount), in
accordance with the instructions set out in the Schedule to this letter; and





--------------------------------------------------------------------------------




(2)

issue 1 million Shares to RMBAH,

(Completion).




(b)

In order to satisfy paragraph 3(a)(2), the Guarantor must:




(1)

issue the Shares free from any Encumbrance or other third party rights;




(2)

obtain all approvals required to permit the issue of the Shares to RMBAH and to
ensure the Shares are, subject to paragraph 3(b)(4), tradeable by RMBAH on the
Exchange;




(3)

provide evidence to RMBAH of the due allotment and issue of the Shares; and




(4)

issue a share certificate to RMBAH evidencing the foregoing and bearing the
following legend:

“The securities of Bullfrog Gold Corp. (the “Company”) evidenced by this
Certificate have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or applicable state securities laws, and no
interest may be sold, distributed, assigned, offered, pledged or otherwise
transferred unless (i) there is an effective registration statement under the
Securities Act and applicable state securities laws covering any transaction
involving the securities, (ii) the Company receives an opinion of legal counsel
for the holder of the securities satisfactory to the Company stating that the
transaction is exempt from registration, or (iii) the Company otherwise
satisfies itself that the transaction is exempt from registration. The Company
will not require the holder to provide a legal opinion for transfers of these
securities if a transfer is made in full compliance with Rule 144 of the
Securities Act.”.




4

RMBAH and Agent acknowledgments and agreements




Each of RMBAH and the Agent acknowledges and agrees that upon Completion:




(a)

each of the Borrower and the Guarantor is released, forever and in full, from
its obligations and liabilities under the Facility Agreement and each other
Transaction Document, excluding those obligations and liabilities arising under:




(1)

this letter; and




(2)

any documents necessary, expedient or desirable to give effect to the releases
contemplated by this letter;




(b)

the Guarantor is released, forever and in full, from its obligations under any
guarantee given under the Facility Agreement and any guarantee made by the
Guarantor in favour of RMBAH or the Agent is terminated and is of no further
force and effect;




(c)

the:




(1)

Securities; and




(2)

any other Encumbrances granted in connection with the Facility Agreement or any
other Transaction Documents,




(together, the Released Assets) are released and discharged and the Guarantor
and its counsel are irrevocably authorised to terminate all registrations and
recordings filed in connection with the Released Assets, including those set out
in paragraph 5.





page 2




--------------------------------------------------------------------------------




5

Further assurance




(a)

Within 5 Business Days after the Payout Date, to reflect the release of the
security under this letter, RMBAH must:




(1)

file terminations of the Uniform Commercial Code-1 documents in the Secretary of
State offices in Delaware, Colorado and Nevada; and




(2)

record a Substitution of Trustee in the official real estate records of Nye
County, Nevada, naming itself as “Trustee”, and reconveying the “Property” (as
those terms are defined in the Bullfrog Gold Project Deed of Trust) to the
Borrower.




(b)

In addition to paragraph 5(a) of this letter, RMBAH and the Agent must take all
reasonable steps and execute all documents reasonably required by the Guarantor
and the Borrower to give effect to paragraph 4(a) of this letter.




6

Release by Guarantor




Except for RMBAH and the Agent’s obligations under this letter, upon Completion,
each of the Borrower and the Guarantor releases and discharges, forever and in
full, RMBAH and the Agent of and from any and all actions, causes of action,
suits, debts, duties, accounts, bonds, covenants, contracts, claims and demands
whatsoever which it now has or will have for or by reason of or arising out of
or in connection with any of the Facility Agreement or any of the other
Transaction Documents.




7

Miscellaneous




(a)

This letter shall be governed by and construed in accordance with the laws of
the State of Colorado and the laws of the United States of America which are
applicable in the State of Colorado.  




(b)

This letter may be signed in any number of counterparts (including counterparts
by facsimile or other electronic transmission) and all counterparts together
constitute one and the same instrument.




8

Acceptance and termination




The undersigned has signed below to indicate its consent to be bound by the
terms and conditions of this letter. By countersigning this letter the Guarantor
and the Borrower acknowledge and agree to the terms of this letter.




The provisions of this letter will inure to the benefit of and be binding upon
the parties to this letter and their respective successors and assigns.  




Unless RMBAH and the Agent agree in writing otherwise, if Completion does not
occur by the Payout Date, this letter will automatically terminate and be of no
further force or effect.










[Remainder of page left intentionally blank]














page 3




--------------------------------------------------------------------------------







Yours truly,




 

RMBAH

 

 

 

Signed for

RMB Australia Holdings Limited

by its attorney

 

 

sign here

/s/ Rowen Cross

 

 

Attorney

 

 

 

 

print name

Rowen Cross

 

 

 

 

 

 

 

sign here

/s/ Lauren Claxon

 

 

Witness

 

 

 

 

print name

Lauren Claxon

 

 

 

 

 

 

 

 

Agent

 

 

 

Signed for

RMB Resources Inc.

by its attorney

 

 

sign here

/s/ Rowen Cross

 

 

Attorney

 

 

 

 

print name

Rowen Cross

 

 

 

 

 

 

 

sign here

/s/ Lauren Claxon

 

 

Witness

 

 

 

 

print name

Lauren Claxon

 

 

 















































page 4




--------------------------------------------------------------------------------

Acknowledgment and acceptance




 

Borrower

 

 

 

Signed by

Standard Gold Corp.

by its authorized signatories

 

 

sign here

/s/ David C. Beling

 

 

 

 

 

 

 

print name

David C. Beling

 

 

 

 

 

 

 

sign here

 

 

 

 

 

 

 

 

print name

 

 

 

 

 

 

 

 

 

Guarantor

 

 

 

Signed by

Bullfrog Gold Corp.

by its authorized signatories

 

 

sign here

/s/ David C. Beling

 

 

Attorney

 

 

 

 

print name

David C. Beling

 

 

 

 

 

 

 

sign here

 

 

 

 

 

 

 

 

print name

 

 

 

 





















































page 5




--------------------------------------------------------------------------------







Schedule




Payment wire instructions




[omitted]













































































































































